        Case 4:20-cv-01366-PSH Document 15 Filed 07/30/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


CRYSTAL ANNE BURRUS                                                PLAINTIFF


VS.                              CASE NO. 4:20CV01366 PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                 DEFENDANT


                                   JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 30th day of July, 2021.



                                         UNITED STATES MAGISTRATE JUDGE




             1

Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, and
is the proper defendant. Fed. R. Civ. P. 25(d).
